Citation Nr: 1214726	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-12 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for left arm disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from October 1956 to December 1956.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his August 2007 claim, the Veteran requested compensation benefits for a left arm deformity.  He asserted that he had a childhood injury of his arm and reinjured it when he fell on it in military basic training.  He further asserted that induction doctors did not care about his arm being injured during childhood and that his arm was not deformed prior to service.  He reported that the military offered him a medical discharge or an honorable discharge and he chose the latter.  He requested that VA obtain his service medical records of treatment at Fort Carson, Colorado.  In another section of his claim he reported that he reinjured his arm during a fall in basic training.  

The record reflects that the RO requested Veteran's service treatment records, as well as active duty inpatient records of treatment for a left arm injury at Fort Carson Army Hospital between October 1, 1956 and December 31, 1956.  Unfortunately, no such records were available.  

The Veteran subsequently submitted service personnel records that he had in his possession.  These records included a revision of physical profile dated November 10, 1956, and a health record abstract of service with one entry for Company B of the 39th Infantry at Fort Carson, Colorado on October 26, 1956.  These records also document that the Veteran was to be discharged from military service on December 7, 1956.  The November 10, 1956 revision of physical profile documents that "[t]he condition for which he was hospitalized was of a nature requiring revision of his physical profile serial," and that he was not considered fit to return to full duty.  A section for listing defects that required special consideration includes a diagnosis of "[m]alunion, both bones, radius and ulna, left."  The revision of physical profile documented that the Veteran was to have no duties or assignments involving training or fatigue and was awaiting medical discharge for a condition that existed prior to service.  

The Veteran also submitted July 2007 and January 2008 letters signed by "A.V.," D.O.  Dr. A.V. related the Veteran's report of events prior to and during his active service, including that he fractured his left arm as a child and again several years later during active service "he was asked to perform some type of exercise where he states that he re-injured his left arm and suffered another fracture."  Dr. A.V. stated that the Veteran has an obvious "boney" deformity of the left arm and that there is approximately a two inch difference in the length of his left arm compared to his right arm as well as other discrepancies including muscle atrophy of the left arm and limitation of motion of the left wrist.  

In his March 2009 substantive appeal, the Veteran stated that the document he submitted, the revision of physical profile, "denoted malunion both bones radius and ulna left.  Incorrect anatomical alignment was not noted at military entrance exam but was result of fall in basic training."  He also stated that no examination of his arm was ever offered.  

A Decision Review Officer (DRO) conference report, dated in July 2010, includes the following description of an alleged in-service injury:  

The veteran stated he was on a road march on October 26, 1956, when Sgt. [S] ordered the company to "hit the ground and give me 20!"  This meant 20 push ups.  The veteran said it was hitting of the ground that caused his fractured left arm.  He said before this incident, he had no problems with push-ups during regular physical training.  

In a September 2011 Informal Hearing Presentation, the Veteran reported, through his representative, that he broke his left wrist when he was six years old, it healed with no more problems, he entered active duty, and during training in November 1956 he reinjured his left arm, it was casted, and that the November 1956 injury resulted in a current left arm deformity.  

The Veteran was not afforded a VA examination pursuant to his August 2007 claim of entitlement to service connection for a left arm deformity.  A VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, has a low threshold.  McLendon, 20 Vet. App. at 83.  An example of what can meet that threshold is "medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits."  Id.  

Dr. A.V.'s letters are evidence of a current disability.  Dr. A.V.'s July 2007 letter also suggests a nexus between the left arm deformity and service.  Furthermore, the Veteran has reported sustaining an injury in service, and the revision of physical suggests that the Veteran was experiencing difficulty of some sort related to his left arm.  

Complicating this case is the lack of any service treatment records, apparently through no fault of the Veteran, which modifies VA's duty to assist him in obtaining evidence necessary to substantiate his claim. See Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005) (explaining that VA has a duty "to exercise greater diligence in assisting the appellant with the development of  his claim in the event that his medical records were lost while in VA custody").  In general that greater diligence has been described as VA advising the claimant to submit alternative forms of evidence to support the claim and assisting the veteran in obtaining such evidence.  See Washington v. Nicholson, 19 Vet. App. 362, 370 (citing Dixon v. Derwinski, 3 Vet. App. 261 (1992)).  Based on these cases, and in light of the evidence of record as described above, the Board concludes that a remand is necessary to afford the Veteran a VA medical examination to clarify the nature and etiology of his claimed left arm disability.  

Additionally, the Veteran indicated in an October 1999 claim for nonservice-connected VA pension benefits that he had applied for Social Security benefits and needed "denial from military in order to establish claim for [Social Security]."  VA pension benefits are generally based on nonservice-connected disability.  See 38 U.S.C.A. § 1521 (West 2002 & Supp. 2011).  The Veteran's statement in the October 1999 claim therefore raises the question as to whether the Veteran has filed a claim for disability benefits through the Social Security Administration (SSA).  Such claim could provide additional evidence relevant to his current claim.  Consistent with VA's duty to exercise greater diligence in assisting the Veteran in obtaining alternative evidence to support his claim, on remand the RO must obtain any available records of disability claim from the SSA and associate such records with the claims file prior to the requested VA medical examination.  

Accordingly, the case is REMANDED for the following action:

1. The RO must obtain all of the Veteran's disability records from the SSA, including all administrative determinations and underlying medical evidence.  Once obtained, the records must be associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If the records are not obtained, and, only after concluding that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2. After all obtainable records from the SSA are associated with the claims file, the Veteran must be afforded a VA examination to determine the etiology of any left arm disability.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The claims file must be made available to the examiner, and the examiner must specify in the report that the claims file has been reviewed.  After a clinical examination of the Veteran and a review of the evidence of record, to include the service and post-service treatment records, and with consideration of the Veteran's statements, the examiner must identify all disabilities present in the left arm.  As to each disability identified, the examiner should respond to the following inquiries:

a) Did such disability preexist the Veteran's military service? 

b) If it is determined that the Veteran had a preexisting disability, did such disability permanently increase in severity during his period of service?  If such an increase occurred, was it due to the natural progress of the disease or, if not, due to aggravation of the disorder by service? 

c) If the examiner determines that a specific disability did not preexist the Veteran's military service, is it at least as likely as not (i.e., at least a 50 percent probability) that it is related to an incident of service? 

A complete rationale for any opinion expressed should be provided. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

3. After the requested development has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4. After the above actions are completed, and any other development as may be indicated by any response received as a consequence of the actions taken, the claim on appeal must be readjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


